DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.

Claims 3 and 6 are canceled.  Claims 1-2, 4-5 and 7-20 are pending.

Based on the arguments of Wang in Remarks and the amendment, the new secondary reference Harrold et al. (US 20200258867) disclose display apparatus comprises an array of micro-LEDs and an aligned array of catadioptric optical elements wherein the array of micro optics is further aligned to an array of apertures of a low reflection screen:
[0008] Micro-LEDs may have dimensions that are less than 300 microns, preferably less than 200 microns and more preferably less than 100 microns and may be arranged with positional tolerances that are less than 5 microns and can be used to provide high resolution displays and local dimming backlight.
[0063] A plurality of catadioptric optical elements 38A, 38B is arranged in a catadioptric optical element array, wherein each of the catadioptric optical elements 38A, 38B of the plurality of catadioptric optical elements is aligned in correspondence with a respective one or more of the micro-LEDs 3A, 3B of the plurality of micro-LEDs. The micro-LEDs 3 are further aligned with the first end 707 of at least one of the catadioptric optical element 38.
[0066] A low reflection screen 306 comprises a light absorbing structure 316 arranged on a side of a transparent support substrate 312 wherein the light absorbing structure 316 comprises a plurality of light transmitting apertures 317 arranged in an aperture array.
[0130] In operation, image controller 333 may be arranged to provide micro-LEDs 3A, 3B with the same or different image data. More than one micro-LED 3 may contribute to the light from each pixel of the image and the display is more robust to individual micro-LED 3 failures and to variation in the individual light output characteristics of micro-LEDs 3”. 
[0131] A white state may be achieved by illuminating both of the micro-LEDs 3A, 3B whereas a low grey level output may be achieved by illuminating a smaller number of micro-LEDs per image pixel, in this example being only micro-LED 3A. Advantageously the dynamic range of the display may be increased, providing higher luminance white state and lower luminance black states than can be provided by a single micro-LED per image pixel.

The array of micro-LEDs in the display 100 of Harrold et al. can be used as a backlight for the illumination for the liquid crystal display as shown in D'AMICO. 

[0008]…Further, the eye is sensitive to small white point changes in an illuminated area so that illumination systems typically need to be selected to a fixed colour temperature in any given environment.
[0010] Liquid crystal display backlights typically use arrays of packaged LEDs or fluorescent lamps coupled to the panel by means of optical waveguiding elements combined with light recirculating films. Further, the directionality of the display can be enhanced by means of brightness enhancement films, such as prismatic layers. Such systems can be 5 mm or less thickness. However, the structures are designed to distribute light uniformly over a large area from small sources, and as such do not function well as compact directional illumination sources. It would be desirable to provide high efficiency directional illumination for example for use as a privacy filter, or to provide high brightness outdoor display function.
[0023] Some of the light-emitting elements may have different shapes of light emitting aperture to others of the light-emitting elements, arranged to allow provision of a switchable output beam shape in cooperation with switching of the respective light-emitting elements.
[0024] The illumination apparatus may provide a high glare region and a low glare region and the light-emitting elements are driven so as to provide a display function that is visible in the low glare region. Prism elements may be aligned with the output aperture of the optical elements to provide deflection of the light emitted by the light-emitting elements and redirected by the optical elements.
[0042] If the pitch of the 100 micrometer elements were incorrect by 30 micrometers due to machine placement tolerance, then a pointing error would be produced by each lens array and over the width of the device it would not be possible to correctly position the LEDs within the input aperture of the collecting optical elements. The uniformity of the array is increased so that the cosmetic appearance of the light source is enhanced both when switched on, and when switched off. Such arrays can advantageously be incorporated in luminaire structures so that they can be fitted into existing lamp housings. 
[0043] The supporting substrate can be made deformable so that the light source can be adjusted to direct light into the required area of a lit environment. The light-emitting element array can advantageously be made programmable so that lighting effects can be achieved by control of the addressing circuitry. The colour output of the device can also be adjusted to suit the environment. The optical output can be time varying to achieve dappled illumination. Glare from the light source can be spatially multiplexed for example to be used for signage applications such as emergency signage or advertising. Such elements can advantageously be used to enhance the performance of backlighting apparatus for display apparatus including edge lit waveguides, local area dimming backlights, projection display and privacy backlights.
[0273]…“It may be desirable to provide a uniform appearance of a directional light source for example for the cosmetic appearance of glare when switched on or of the lamp structure when switched off. The illumination uniformity across the aperture 221 may be low for optical elements such as catadioptric optic arrays.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-5 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 cites “a transmissivity of the selective transmission member with respect to the light emitted from the plurality of light sources is highest when an incidence angle of the light emitted from the plurality of light sources to the selective transmission member is 0 degrees”.  Based on which axis direction, “an incidence angle of the light emitted from the plurality of light sources to the selective transmission member is 0 degrees”.  

However, based on Fig. 2 and 4-7, this feature should be interpreted as “an incidence angle of the light emitted from the plurality of light sources to the selective transmission member is 0 degrees” with vertical axis direction.

Claims 4 and 5 “light, that is incident on the selective transmission member at the incidence angle, an absolute value of which is equal to or greater than a certain angle, has a reflectivity that is greater than a transmissivity, with respect to the selective transmission member”. Which axis direction is “a certain angle” formed? 

However, based on Fig. 3, “a certain angle” in claims 4-5 is interpreted to form based on the vertical axis direction.

Claims 2 and 7-20 are rejected since they depend on the infinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over D'AMICO et al. (US 20190002759) in view of Harrold et al. (US 20200258867).

    PNG
    media_image1.png
    322
    1295
    media_image1.png
    Greyscale

Regard to claim 1, D'AMICO et al. disclose a display apparatus comprising: 
a light source array [an array of light source forming pixels 6111 shown in Fig. 27] comprising a plurality of light sources emitting light are arranged [without a local dimming]; 
a color conversion layer comprising color conversion particles [a color conversion layer comprising an array of light emitting materials with luminescent particles shown in Figs. 1-18] configured to convert the emitted light into light of a certain color, the color conversion layer being configured to emit white light by using the converted light [the color conversion layer 73 is configured to transmit a predetermined intensity of the primary UV light and to emit a predetermined intensity of secondary green, red and blue lights, allowing to emit a resulting tri-chromatic white light[2477]-[2478]]; 
a display panel configured to generate an image by using the white light [the display apparatus 61 may further comprise an active matrix 6132 and a layer of liquid crystal material 6131 to control the illumination of each light emitting material 7]. 
a selective transmission member [an optical enhancement film considers as selective transmission member, which obviously locates under the color conversion layer 73 or obviously arranges between the light source array 6111 and the color conversion layer 73 [2589]] which is arranged between the light source array and the color conversion layer.

D'AMICO et al. fail to disclose the display apparatus comprising (a) the light source array with the plurality of light sources configured to emit light by a local dimming, (b) the selective transmission member being configured to transmit the light to the color conversion layer, and not transmit the light converted in the color conversion layer to the light source array, wherein
the plurality of light sources comprises a first light source controlled to be in an on state and emit the light and a second light source controlled to be in an off state to not emit the light, based on the local dimming, the light source array further comprises a dimming-on region where the first light source is positioned and a dimming-off region where the second light source is positioned, 
a transmissivity of the selective transmission member with respect to the light emitted from the plurality of light sources is highest when an incidence angle of the light emitted from the plurality of light sources to the selective transmission member is 0 degrees, and the transmissivity of the selective transmission member decreases as an absolute value of the incidence angle of the light emitted from the plurality of light sources increases, based on a refractive index and a thickness of each material layer included in
the selective transmission member comprises a plurality of regions comprising a first region corresponding to the dimming-on region and a second region corresponding to the dimming-off region, and a transmissivity of the first region corresponding to the dimming-on region with respect to a light emitted from the first light source is greater than a transmissivity of the second region corresponding to the dimming-off region with respect to the light emitted from the first light source, in accordance with the refractive index and the thickness of each material layer included in the selective transmission member.  

    PNG
    media_image2.png
    513
    712
    media_image2.png
    Greyscale

Harrold et al. teach the display apparatus 100 using as the backlight for the liquid crystal display [0095] [as D'AMICO et al. disclosed] and comprising (a) the light source array with the plurality of light sources configured to emit light by a local dimming; (b) the selective transmission member [Catadioptric optical elements 38 and the low reflection screen 306 relayed light from micro-LED 3 in to multiple light transmitting apertures] being configured to transmit the light [to upward where the color conversion layer is placed as D'AMICO et al. disclosed], and not transmit the light converted in the color conversion layer to the light source array [Catadioptric optical elements 38 operate by means of refraction and reflection as will be described further below. In comparison to refractive lenses, such optical elements 38 are non-imaging, so the region 320 may not be directly an image of the micro-LED 3. However, they efficiently relay the output light rays 329 from the respective aligned micro-LED 3 to an angular distribution, typically with a narrow cone angle [0074]], 
wherein
the plurality of light sources comprises a first light source controlled to be in an on state and emit the light [A white state may be achieved by illuminating both of the micro-LEDs 3A [0131]] and a second light source controlled to be in an off state to not emit the light [the black state display luminance is zero (as the micro-LEDs 3B are switched off) [0094]
the light source array further comprises a dimming-on region [local dimming backlights [0008]], where the first light source 3A is positioned and a dimming-off region where the second light source 3B is positioned [Control system 332 is arranged to provide the plurality of micro-LEDs 3A, 3B [0079]. Light from the micro-LED 3 is thus provided to user 330 through the screen 306 as image pixel data determined by display controller 332. Such illumination can transfer very high luminance from the micro-LED surface to the front of display apparatus 100 [0085]], 
a transmissivity of the selective transmission member 38/306 with respect to the light emitted from the plurality of light sources is highest when an incidence angle of the light emitted from the plurality of light sources to the selective transmission member is 0 degrees with the vertical axis direction as shown in Fig. 12D, and 
the transmissivity of the selective transmission member 38/306 decreases as an absolute value of the incidence angle of the light emitted from the plurality of light sources increases, based on a refractive index [0073]-[0076], [0095] and a thickness [0060] [0104] [0212] of each material layer included in the selective transmission member 38/306;
the selective transmission member 38/306 comprises a plurality of regions comprising a first region corresponding to the dimming-on region 3B and a second region corresponding to the dimming-off region 3A, and 
a transmissivity of the first region corresponding to the dimming-on region with respect to a light emitted from the first light source is greater than a transmissivity of the second region corresponding to the dimming-off region with respect to the light emitted from the first light source, in accordance with the refractive index [0073]-[0076], [0095] and the thickness [0060] [0104] [0212] of each material layer included in the selective transmission member 38/306.  

It would be obvious as a matter of design choice to form “a transmissivity of the selective transmission member being highest at an incidence angle of 0 degrees with vertical axis direction, and a ratio of the transmissivity of the selective transmission member to a reflectivity of the selective transmission member decreases as an absolute value of the incidence angle increases, based on optical characteristics of the selective transmission member”, since applicant has not disclosed that “a transmissivity of the selective transmission member being highest at an incidence angle of 0 degrees with vertical axis direction, and a ratio of the transmissivity of the selective transmission member to a reflectivity of the selective transmission member decreases as an absolute value of the incidence angle increases, based on optical characteristics of the selective transmission member” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “a transmissivity of the selective transmission member being highest at an incidence angle of 0 degrees with vertical axis direction, and a ratio of the transmissivity of the selective transmission member to a reflectivity of the selective transmission member decreases as an absolute value of the incidence angle increases, based on optical characteristics of the selective transmission member”. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display for achieving high contrast in high illuminance from ambient lighting while also achieving high luminous efficiency as Harrold et al taught.

Regard to claim 2, Harrold et al teach the display apparatus, wherein the selective transmission member totally reflects the converted light incident thereon [Catadioptric optical elements 38 operate by means of refraction and reflection].

Regard to claim 4, Harrold et al teach the display apparatus, wherein light, that is incident on the selective transmission member at the incidence angle, an absolute value of which is equal to or greater than a certain angle, has a reflectivity that is greater than a transmissivity, with respect to the selective transmission member (see Fig. 12D).  

Regard to claim 5, Harrold et al teach the display apparatus, wherein the certain angle is determined based on a length of a region in which the local dimming is performed, with respect to a lengthwise direction of the light source array, and a distance between the light source array and the selective transmission member (see Fig. 12D).  

Regard to claim 7, Harrold et al teach the display apparatus, wherein the first region comprises a region overlapping with the light source 10 that emits the light.  

Regard to claim 8, Harrold et al teach the display apparatus, wherein the transmissivity of light of the second region is less than or equal to 30% of the transmissivity of light of the second region [the light absorbing structure 316 has an average reflectivity to of white light (with 3B) of less than 4%, preferably less than 2% and most preferably less than 1%].

  
Regard to claim 10, D'AMICO et al. disclose the display apparatus, wherein the color conversion particles comprise quantum dots [0005].   

Regard to claim 11, D'AMICO et al. disclose the display apparatus, wherein the color conversion layer further comprises a plurality of barriers arranged spaced in parallel in a direction in which the plurality of light sources are arranged in the color conversion layer as shown in Fig. 27.  

Regard to claim 12, D'AMICO et al. disclose the display apparatus, wherein the plurality of barriers are arranged in a region of the color conversion layer that does not overlap with the plurality of light sources as shown in Fig. 27.  

Regard to claim 14, D'AMICO et al. disclose the display apparatus, wherein the color conversion layer further comprises: a first color conversion layer comprising first color conversion particles that convert blue light into green light; and a second color conversion layer comprising second color conversion particles that convert the blue light into red light [2477]-[2478], [2611], [2938], [2943], [2948], [2953], [2958].

2.	Claims 1-2, 4-12 and14 are rejected under 35 U.S.C. 103 as being unpatentable over D'AMICO et al. (US20190002759) in view of Woodgate et al. (US20110038150).

    PNG
    media_image1.png
    322
    1295
    media_image1.png
    Greyscale

Regard to claim 1, D'AMICO et al. disclose a display apparatus comprising: 
a light source array [an array of light source forming pixels 6111 shown in Fig. 27] comprising a plurality of light sources emitting light are arranged [without a local dimming]; 
a color conversion layer comprising color conversion particles [a color conversion layer comprising an array of light emitting materials with luminescent particles shown in Figs. 1-18] configured to convert the emitted light into light of a certain color, the color conversion layer being configured to emit white light by using the converted light [the color conversion layer 73 is configured to transmit a predetermined intensity of the primary UV light and to emit a predetermined intensity of secondary green, red and blue lights, allowing to emit a resulting tri-chromatic white light[2477]-[2478]]; 
a display panel configured to generate an image by using the white light [the display apparatus 61 may further comprise an active matrix 6132 and a layer of liquid crystal material 6131 to control the illumination of each light emitting material 7
a selective transmission member [an optical enhancement film considers as selective transmission member, which obviously locates under the color conversion layer 73 or obviously arranges between the light source array 6111 and the color conversion layer 73 [2589]] which is arranged between the light source array and the color conversion layer.

D'AMICO et al. fail to disclose the display apparatus comprising (a) the light source array with the plurality of light sources configured to emit light by a local dimming, (b) the selective transmission member being configured to transmit the light to the color conversion layer, and not transmit the light converted in the color conversion layer to the light source array, wherein
the plurality of light sources comprises a first light source controlled to be in an on state and emit the light and a second light source controlled to be in an off state to not emit the light, based on the local dimming, 
the light source array further comprises a dimming-on region where the first light source is positioned and a dimming-off region where the second light source is positioned, 
a transmissivity of the selective transmission member with respect to the light emitted from the plurality of light sources is highest when an incidence angle of the light emitted from the plurality of light sources to the selective transmission member is 0 degrees, and 
the transmissivity of the selective transmission member decreases as an absolute value of the incidence angle of the light emitted from the plurality of light sources increases, based on a refractive index and a thickness of each material layer included in the selective transmission member, 
the selective transmission member comprises a plurality of regions comprising a first region corresponding to the dimming-on region and a second region corresponding to the dimming-off region, and 
a transmissivity of the first region corresponding to the dimming-on region with respect to a light emitted from the first light source is greater than a transmissivity of the second region corresponding to the dimming-off region with respect to the light emitted from the first light source, in accordance with the refractive index and the thickness of each material layer included in the selective transmission member.  

    PNG
    media_image3.png
    214
    664
    media_image3.png
    Greyscale

an array of mounted illumination elements 218] with the plurality of light sources configured to emit light by a local dimming [backlighting apparatus for display apparatus including local area dimming backlights [0043]], (b) the selective transmission member being configured to transmit the light [to upward where the color conversion layer is placed as D'AMICO et al. disclosed], and not transmit the light converted in the color conversion layer to the light source array [an array 220 of microscopic optical elements comprising catadioptric optical elements 239, 241 (see Fig. 1) or macroscopic light directing element 38 with the mounted device 30 (see Fig. 5) and a diffuser element 232 and Fresnel lens 230], wherein
the plurality of light sources comprises a first light source controlled to be in an on state and emit the light and a second light source controlled to be in an off state to not emit the light, based on the local dimming [the light source is enhanced both when switched on, and when switched off [0042] [0273] [0288]], 
the light source array further comprises a dimming-on region where the first light source is positioned and a dimming-off region where the second light source is positioned [the number of elements that are switched off to provide this function is small, then the total intensity and colour of the output spot 442 will only be slightly reduced in illumination power, and should have nominally an un-patterned intensity profile as it is in the far field of the output of the illumination array [0288]], 
a transmissivity of the selective transmission member 220/232/230 with respect to the light emitted from the plurality of light sources is highest when an incidence angle of the light emitted from the plurality of light sources to the selective transmission member is 0 degrees with the optical axis 52 [Light ray 54, 56 passes through the surfaces 44, 50 and is directed parallel to the optical axis 52, see Figs 5a-b],   
the transmissivity of the selective transmission member 220/232/230 decreases as an absolute value of the incidence angle of the light emitted from the plurality of light sources increases, based on a refractive index and a thickness of each material layer included in the selective transmission member, 
the selective transmission member 220/232/230 comprises a plurality of regions comprising a first region corresponding to the dimming-on region and a second region corresponding to the dimming-off region [the light source is enhanced both when switched on, and when switched off [0042] [0273] [0288]], and  
a transmissivity of the first region corresponding to the dimming-on region with respect to a light emitted from the first light source is greater than a transmissivity of the second region corresponding to the dimming-off region with respect to the light emitted from the first light source, in accordance with the refractive index and the thickness of each material layer included in the selective transmission member [the microscopic nature of the present embodiments achieves low thickness of the optical surfaces which are well suited to such a microscopic array fabrication process [0231], thin layers of materials for the microscopic elements of the present invention have higher dimensional stability than thicker layers[0244], thus the thickness (or separation of the input and output apertures) of the elements of the optical element array (ignoring any stabilising substrates external to the optical function of the device) is less than or equal to 5 mm, preferably less than or equal to 3 mm and more preferably less than or equal to 1.5 mm 0187].  The shape of the reflective and refractive surfaces can be modified to optimise coupling efficiency into a certain solid angle, for example by the edge ray method [0196]. Thus refractive structures may be aligned with at least some of the optical elements of the optical array and the light-emitting elements of the non-monolithic array of light-emitting elements [0269]. FIG. 27c shows that the window region forms part of the monolithic optical element array 220 structure and so may incorporate some refractive function to improve light extraction efficiency (such as a patterned diffusing structure on the output surface) [0283].].  

Regard to claim 2, Woodgate et al. teach the display apparatus, wherein the selective transmission member totally reflects the converted light incident thereon [The shape of the reflective and refractive surfaces can be modified to optimise coupling efficiency into a certain solid angle, for example by the edge ray method [0196]].

Regard to claim 4, Woodgate et al. teach the display apparatus, wherein light, that is incident on the selective transmission member at the incidence angle, an absolute value of which is equal to or greater than a certain angle, has a reflectivity that is greater than a transmissivity, with respect to the selective transmission member (see Figs. 5a-b).  

Regard to claim 5, Harrold et al teach the display apparatus, wherein the certain angle is determined based on a length of a region in which the local dimming is performed, with respect to a lengthwise direction of the light source array, and a distance between the light source array and the selective transmission member (see Figs. 5a-b).  

Regard to claim 7, Harrold et al teach the display apparatus, wherein the first region comprises a region overlapping with the light source that emits the light.  

Regard to claim 8, Harrold et al teach the display apparatus, wherein the transmissivity of light of the second region is less than or equal to 30% of the transmissivity of light of the second region [The relative position of each light-emitting element of the non-monolithic light-emitting element array with respect to the respective input aperture of the optical element array should be within a tolerance of plus or minus 50%, preferably within a tolerance of plus or minus 25% and more preferably within a tolerance of plus or minus 10% of the width or diameter of the light-emitting area of the light-emitting element to minimise the increase in solid angle from the output of the optical element array [0178]].

Regard to claim 9, Harrold et al teach teach the display apparatus, wherein the selective transmission member 220/232/230 comprises a combination of a plurality of material layers having different refractive indices. 
  
Regard to claim 10, D'AMICO et al. disclose the display apparatus, wherein the color conversion particles comprise quantum dots [0005].   

Regard to claim 11, D'AMICO et al. disclose the display apparatus, wherein the color conversion layer further comprises a plurality of barriers arranged spaced in parallel in a direction in which the plurality of light sources are arranged in the color conversion layer as shown in Fig. 27.  
 as shown in Fig. 27.  

Regard to claim 14, D'AMICO et al. disclose the display apparatus, wherein the color conversion layer further comprises: a first color conversion layer comprising first color conversion particles that convert blue light into green light; and a second color conversion layer comprising second color conversion particles that convert the blue light into red light [2477]-[2478], [2611], [2938], [2943], [2948], [2953], [2958].

3.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over D'AMICO et al. (US20190002759) in view of Harrold et al. (US 20200258867) [or Woodgate et al. (US20110038150)] applied to claims 1 and 11 in further view of BESSHO et al. (US 20150323711).

D'AMICO et al. fail to disclsoe the features of claim 13.

    PNG
    media_image4.png
    404
    1180
    media_image4.png
    Greyscale

Regard to claim 13, BESSHO et al. teach the display apparatus, wherein the plurality of barriers are arranged in a region of the color conversion layer [the phosphor layers 52, 53, and 71 and the scatterer film 72, see Fig. 12], wherein at least one of the plurality of barriers comprises a reflective material [a light-reflective partition wall 81 formed on at least one side surface of the phosphor layers 52, 53, and 71 along the lamination direction with the substrate 57[0212]. In addition, in the present configuration, since the light-reflective partition wall 81 is provided on the side surface of the scatterer layers 52, 53, and 71, a fluorescent component incident on side surfaces of the scatterer layers 52, 53, and 71, among fluorescent components of fluorescence emitted from the phosphor layers 52, 53, and 71, reflected on the interface of the substrate 57 or the interface of the scatterer film 72 is reflected on the light-reflective partition wall 81 and can be recycled to a component which can be extracted to the substrate 57 side again.  That is, the fluorescent component emitted from the phosphor layers 52, 53, and 71 can be efficiently extracted to the outside by providing the partition wall 81 having light reflectivity on the side surfaces of the scatterer layers 52, 53, and 71[0221]].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display apparatus as D'AMICO et al. disclosed with the feature of claim 13 for improved the light emission efficiency [0224] as BESSHO et al. taught. 


D'AMICO et al. fail to disclose the display apparatus further comprising: another selective transmission member arranged between the first color conversion layer and the second color conversion layer, and configured to transmit the blue light and the green light and reflect the red light.  

    PNG
    media_image5.png
    230
    791
    media_image5.png
    Greyscale

Shin et al. teach the display apparatus further comprising: another selective transmission member [a color shift compensation polymer, which allows a color difference change of white light emitted to be within 0.05 when an entire surface of the color conversion film is irradiated with blue light] arranged between the first color conversion layer and the second color conversion layer, and configured to transmit the blue light and the green light and reflect the red light.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display apparatus as D'AMICO et al. disclosed with further comprising: another selective transmission member arranged between the first color conversion layer and the second color conversion layer, and configured to transmit the blue light and the green light and reflect the red light for minimizing a change in spectrum of mixed light, thus preventing color sense from being distorted [0015] as Shin et al. taught. 

5.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over D'AMICO et al. (US20190002759) in view of Harrold et al. (US 20200258867) [or Woodgate et al. (US20110038150)] as applied to claims 1 and 14 in further view of Asadi et al. (US 20150345745).

D'AMICO et al. fail to disclose the display apparatus further comprising: another selective transmission member arranged between the first color conversion layer and the second color conversion layer, and configured to transmit the blue light and the green light and reflect the red light.  

    PNG
    media_image6.png
    224
    617
    media_image6.png
    Greyscale

the first graphene layer 108] arranged between the first color conversion layer [the first luminescent layer 110] and the second color conversion layer [the second luminescent layer 182], and configured to transmit the blue light and the green light and reflect the red light.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display apparatus as D'AMICO et al. disclosed with further comprising: another selective transmission member arranged between the first color conversion layer and the second color conversion layer, and configured to transmit the blue light and the green light and reflect the red light for reducing temperature differences within the color conversion arrangement [0007] as Asadi et al. taught.

5.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over D'AMICO et al. (US20190002759) in view of Harrold et al. (US 20200258867) [or Woodgate et al. (US20110038150)] as applied to claims 1 and 14 in further view of Wang et al. (US20200301204).

D'AMICO et al. fail to disclsoe the features of claims 16-18.

    PNG
    media_image7.png
    225
    1069
    media_image7.png
    Greyscale

Regard to claim 16, Wang et al teach the display apparatus further comprising: 
an electro-optic layer 20 configured to adjust a transmissivity of the light with respect to the selective transmission member based on optical characteristics of the electro-optic layer that change based on an applied electric signal [the backlight module further comprises: a processor configured to provide the dimming signal to the dimming unit[0017]; each of the dimming units is configured to receive a dimming signal and change a transmittance of the each of the dimming units according to the dimming signal[0004]-[0005] see Fig. 5-7 above]; 
an electrode part [first electrode 210 and second electrode 220] configured to apply the applied electric signal to the electro-optic layer 230.  

Regard to claim 17, Wang et al teach the display apparatus, wherein the electrode part comprises a plurality of electrode pairs arranged to respectively correspond to each of the plurality of light sources [a light source array 112 as shown in Fig. 14] with the electro-optic layer [an illumination rendering film 20] therebetween.  

Regard to claim 18, Wang et al teach the display apparatus, wherein the electro-optic layer 20 comprises at least one of a liquid crystal or an electro-wetting material that have optical characteristics that change with based on the applied electric signal [a transmittance adjustment layer 230 includes a polymer stabilized liquid crystal (PSLC) and two alignment layers 2303 located on two sides of the polymer stabilized liquid crystal layer [0061]. The PSLC includes liquid crystal molecules 2304 with a relatively high content, so as to be in a continuous phase.  In addition, a polymer monomer 2032 is also included.  The polymer monomer 2032 is dispersed in a network form by liquid crystal molecules 2304 [0062]]. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display apparatus as D'AMICO et al. disclosed with the feature of claims 16-18 for controlling a transmittance of the transmittance adjustment layer according to the dimming signal [0005] Wang et al taught.

6.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over D'AMICO et al. (US20190002759) in view of Harrold et al. (US 20200258867) [or Woodgate et al. (US20110038150)] as applied to claim 1 in further view of Rallison et al. (US 6160666).

D'AMICO et al. also disclose the display apparatus including the head mounted display device [0067].

However, D'AMICO et al. fail to disclose the head mounted display device as cited in claims 19-20.

    PNG
    media_image8.png
    317
    577
    media_image8.png
    Greyscale

Regard to claim 19, Rallison et al. teach the display apparatus further comprising: 
an image enlargement member [lens 86 as Fig. 9 above shown] configured to enlarge the image generated in the display panel [an image generator 74]; and 
an image convergence member [a combiner 82 which reflects at least a portion of the image received from the fold mirror 78 through the fold mirror 78 and towards the eye position of the user 28] configured to converge the enlarged image and an image corresponding to an external environment into a certain space.  

a fold mirror 78 for reflecting at least a part of the image from the image generator towards a combiner 82 which reflects at least a portion of the image received from the fold mirror 78 through the fold mirror 78 and towards the eye position of the user 28].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display apparatus as D'AMICO et al. disclosed with the head mounted display device with the features of claims 19-20 for providing visual displays which preferably can combine generated images with a view of the environment surrounding a user and transmit such combined visual information to the eye position of the user (col. 1 lines 7-10); providing the user with a simultaneous view of the environment and of the generated image (col. 6 lines 13-15) as Rallison et al. taught. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871